A petition for a re-hearing or modification of the foregoing opinion being filed by defendants’ counsel, the following response w as made thereto.
Response,
By Chief Justicie Ewing.
We have examined the statute “approved 22d February 1834,” to which our attention has been called, by the counsel for Crozier and Marshall, since the foregoing opinion was delivered, and are clearly of opinion that the statute was not intended nor should be construed to revive the tariff of tolls fixed by the statute of 1830, nor to repeal, alter or change those that were prescribed by the statute of 1831.
The statute of 1830 introduced a new system, with respect to the road, by repealing all laws authorizing a general superintendant, and authorizing the County *273Courts through whose counties the road passed, to appoint overseers over specified sections. Designated duties and rights are prescribed to the several County Courts, to the overseers and gate keepers, in their several stations. The statute of 1834, supra, modifies and changes those rights and duties in several respects, and then, in the 5th section provides, “that the several County Courts, the gate keepers, the overseers to be appointed by this act, and all others, shall in every particular and respect, be governed and controlled, in the discharge of their duties and rights, by the act. of 1830, except so far as this act changes and repeals said act.” We understand this section as applying merely to the individual rights and duties of the different persons named, and as not intended to .re-establish the tolls fixed by the act of 1830, nor to change or modify, in any respect, the tolls which bad been prescribed by the act of 1831. It does not, in express terms, revive the tolls prescribed in the former act, nor does it repeal the single section of the latter act fixing the tolls; nor should it 'be construed as doing either by implication. Its entire provisions may be satisfied without touching the subject of the tolls, or being brought into conflict with the act of 1831, prescribing their rate. We cannot, therefore, construe the act of 1834 as repealing, by implication, the act of 1831.
And we are the more confirmed in the conclusion at which we have arrived, from the fact that this seems to have been the cotemporaneous construction of the acts by those concerned in their enforcement, and the further fact, that the Legislature generally, if not universally, whenever they have undertaken to make any change in the rate of tolls, specified with precision, in the act making the change, the rate to be charged.
The petition for a modification of the opinion is, therefore, overruled.